PER CURIAM.
On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous, unpublished decision of the Court of Appeals, --- N.C.App. ----, 772 S.E.2d 13 (2015), finding no error in part, but vacating defendant's convictions after appeal from judgments entered on 27 March 2014 by Judge W. Russell Duke, Jr. in Superior Court, Halifax County, remanding for resentencing in part, and ordering that defendant receive a new trial in part. Heard in the Supreme Court on 7 December 2015.
DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.